Citation Nr: 1024372	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-31 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of burns 
to the hands and feet bilaterally.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral pes planus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected 3rd through 5th metatarsal 
fractures, left foot.		


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1944 to 
May 1946 and May 1948 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2005 
and December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The Board 
notes that the May 2005 rating decision is on appeal as the 
RO received new and material evidence within one year and 
thus is considered as having been filed in connection with 
the claim pending.  See 38 C.F.R. § 3.156(b).

The Veteran, his spouse and his daughter appeared and 
testified at a hearing before a Decision Review Officer at 
the RO in June 2008, as well as a Travel Board hearing before 
the undersigned Veterans Law Judge in May 2010.  Copies of 
the transcripts of these hearings have been associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to initial disability rating in 
excess of 10 percent for service-connected bilateral pes 
planus and 3rd through 5th metatarsal fractures, left foot, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.
FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, burns to 
the hands and feet were incurred in service, and the Veteran 
has current residuals therefrom.


CONCLUSION OF LAW

Residuals of burns to the hands and feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
residuals of burns to the bilateral hands and feet, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Medical evidence of a current disability and nexus is not 
always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The Board finds that the Veteran engaged in combat with the 
enemy in active service.  The evidence of record establishes 
that the Veteran was aboard the U.S.S. St. LO in October 1944 
when it was struck by a kamikaze enemy plane during a 
firefight in the South Pacific and sunk.  The Veteran was 
awarded the Purple Heart, an indication that he was injured 
during combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) apply in the present case to the 
Veteran's statements as to the incurrence of injury in 
service so long as they are consistent with the 
circumstances, conditions or hardships of his service.  

The Veteran claims that, as a result of the attack on the St. 
LO, he sustained burns to his hands and feet.  The Board 
notes, however, that the service treatment records are silent 
for any treatment for injuries or residuals incurred in this 
attack.  However, the Board finds that, based upon the 
reports of the attack on the U.S.S. St. LO, the Veteran's 
statements regarding receiving burns to his hands and feet 
during that attack are clearly consistent with the 
circumstances of his service at that time.  Thus, the Board 
will conclude there is sufficient evidence of an in-service 
incurrence of burns to the hands and feet bilaterally in 
October 1944 as a result of the attack and sinking of the 
U.S.S. St. LO.

Having found the in-service incurrence of burns to the 
bilateral hands and feet, the Board must know address whether 
there is a current disability related to those in-service 
injuries.  

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in June 2008.  He related that he has 
intermittent swelling and pain in his hands and feet that he 
relates to the burns incurred in service.  His wife testified 
that, at times, the Veteran is unable to walk or put shoes on 
because of the swelling in his feet.  She also stated that 
when the Veteran's hands are swollen he has difficult doing 
things like bathing, shaving and buttoning his shirt.  His 
wife and daughter also testified that the Veteran has 
problems with the bones in his feet in that they keep 
breaking and that this has been attributed to the burns he 
experienced to his feet in service.  The Veteran, his wife 
and his daughter also appeared at a hearing before the Board 
in May 2010; however, only the Veteran's wife and daughter 
testified.  They did not provide any new information that had 
not been previously submitted.

Private treatment records from January 1991 through August 
2005 showed treatment for complaints of pain in the Veteran's 
bilateral lower extremities.  It was noted on examination in 
April 2003 he had 2+ bilateral pitting edema in the lower 
extremities.  The reason for the leg pain was originally 
thought to be musculoskeletal, but was later thought to be 
the result of the edema.  The cause of the edema was 
undetermined as work up failed to establish any known 
pathology.  

In addition, two of the Veteran's treating physicians 
submitted statements in favor of the Veteran's claim stating 
that he experiences pain in his hands and feet associated 
with the burns he sustained on them in service.



The Veteran underwent VA examination in July 2007.  The 
examiner noted that, since no skin grafts were needed, that 
the burns must have been only "partial thickness" and have 
healed.  The examiner noted no scars on the Veteran's hands 
and feet; however, there was increased pigment over patchy 
areas of the hands and feet.  The Veteran reported having 
slight loss of dexterity of his hands, and having pain in his 
feet when he stands or walks a long period of time, but the 
examiner did not think these were related to the partial 
thickness burns.  The examiner noted that the Veteran has 
pain in his feet from an injury to his left foot in service 
(fracture of the 2nd, 3rd and 4th metatarsals).  He also noted 
that the Veteran was noted to have bilateral flat feet during 
his service years.  The examiner noted that physical 
examination demonstrated pain in the left foot, which the 
examiner related to the in-service fractures to the 
metatarsals.  He also noted pain in the right foot and 
related that to pes planus.  He further noted that the 
Veteran had bilateral pes planus, which was complete on the 
left but not as severe on the right.  Finally, the examiner 
noted there was no dysfunction attributed to the burns on 
either the hands or the feet.  The examiner's diagnosis was 
partial thickness burns of the bilateral hands and feet 
without scars, bilateral pes planus and metatarsalgia of the 
left foot.

Based on the above evidence, the Board finds that the 
evidence is in equipoise as to whether the Veteran has 
current residuals from the burns on his hands and feet 
incurred in service.  Although the VA examiner appeared to 
find no residuals that he could attribute to the burns, the 
private medical evidence shows the Veteran has been treated 
for complaints of leg pain and intermittent swelling of the 
bilateral lower extremities.  In addition, his private 
treating physicians have both opined that the pain in the 
Veteran's hands and feet are related to the burns he incurred 
in service.  

The Veteran, his wife and daughter also testified to the fact 
that the Veteran has pain and swelling of his hands and feet.  
The Board notes that lay witnesses are competent to provide 
testimony concerning factual matters of which they have 
firsthand knowledge (i.e., experiencing right wrist pain and 
other symptoms during or after service).  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, their 
testimony as to current symptoms of swelling and pain is 
competent.  The Board also finds it credible as their reports 
are fairly consistent throughout the record.  

However, as for the testimony that the bones in the Veteran's 
feet keep breaking, unfortunately such requires medical 
evidence to establish, which has not been submitted.  
Although lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when the layperson is 
reporting a contemporaneous medical diagnosis, Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the one 
treatment note submitted in support of this proposition does 
not actually indicate what the witnesses testified it does.  
Thus, the Board does not find that account of symptoms 
probative because it is not credible as there is opposing 
medical evidence and such is the nature of the symptom that 
only a medical person could provide such a diagnosis (i.e., 
that bones of the feet were breaking continually).  In fact, 
the Veteran's daughter testified that they did not even know 
this was happening until they went to the doctor giving 
weight to the determination that such symptom could only be 
determined by a medical professional.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Giving 
the benefit of the doubt to the Veteran, therefore, the Board 
finds that there are residuals of burns to the hands and feet 
manifested by intermittent pain and swelling that are related 
to the Veteran's military service.  Consequently, service 
connection is warranted.  

With regard to the Veteran's feet, however, the Board notes 
that service connection has been established for bilateral 
pes planus and 3rd through 5th metatarsal fractures, left 
foot, which have been evaluated as 10 percent disabling per 
disability.  (See August 2007 rating decision.)  Thus, the 
residuals of burns to the feet are granted only to the extent 
that any of the Veteran's complaints of pain and swelling do 
not relate to the service-connected bilateral pes planus and 
3rd through 5th metatarsal fractures, left foot.
ORDER

Entitlement to service connection for residuals of burns to 
the hands and feet is granted.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

By rating decision issued in September 2007, the RO granted 
service connection for bilateral pes planus and 3rd through 
5th metatarsal fractures, left foot, and evaluated each 
disability as 10 percent disabling.  By a statement received 
in October 2007, the Veteran indicated this decision did not 
satisfy his appeal and that he felt he should be warranted 
the highest percentage for both of these disabilities.  As 
this statement express both disagreement with the rating 
decision's assignment of the disability rating of these now 
service-connected disabilities and a desire to continue his 
appeal, the Board finds that this statement constitutes a 
timely Notice of Disagreement with the evaluations of these 
now service-connected disabilities.  See 38 C.F.R. § 20.201.

To date, however, a Statement of the Case has not been issued 
relating to entitlement to higher evaluations for service-
connected bilateral pes planus and 3rd through 5th metatarsal 
fractures, left foot.  The Veteran's Notice of Disagreement 
is, therefore, still pending.  It is proper to remand this 
claim because the veteran has not been provided a Statement 
of the Case on this issue.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the Statement of the Case only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130. 

Accordingly, this claim is REMANDED for the following:

Provide the Veteran a Statement of the Case as to 
the issues of entitlement to initial disability 
ratings in excess of 10 percent each for service-
connected bilateral pes planus and 3rd through 5th 
metatarsal fractures, left foot.  The Veteran 
should be informed that he must file a timely and 
adequate substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claims should 
not be certified to the Board.  If so, subject to 
current appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


